IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51195
                         Summary Calendar



OTIS BELSER,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W:98-CV-409
                        - - - - - - - - - -
                           June 23, 2000

Before JOLLY, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Otis Belser appeals the district court’s denial of his

motion for appointment of counsel.    Belser has not demonstrated

the "exceptional circumstances" necessary for appointment of

counsel in a civil rights case.    See Ulmer v. Chancellor, 691
F.2d 209, 212 (5th Cir. 1982).    The district court’s order

denying appointment of counsel is therefore AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.